 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL 711 (C I O )Case No. R-4000.-DecidedJuly 13, 194Investigation and Certification of Representatives:stipulation for certificationupon payroll checkMr. Harold L Hudson,for the Board.Mr. C. L VanDerau,of Mansfield, Ohio, for the Company.Mr. Richard Niebur,of Mansfield, Ohio, for the UnionMr. A Sumner Laiwrence,of counsel to the BoardDECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 16, 1942, United Electrical, Radio & Machine Workers ofAmerica, Local 711 (C I 0 ), herein called the Union, filed with theRegional Director for the Eighth Region (Cleveland, Ohio) a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of Westinghouse Electric & Manufac-turing Company, Mansfield, Ohio, herein called the Company, engagedin the manufacture of electrical appliances, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat 449, herein called theAct.On June 3, 1942, the National Labor Relations Boaid, hereincalled the Boaid, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Seiies 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate heaiing upon due noticeOn June 19, 1942, the Com-pany, the Union, and a Field Examiner for the Board entered into a"STIPULATION FOR CERTIFICATION UPON PAYROLLCHECK "Pursuant to the Stipulation, a pay-roll check was conducted on June18, 1942, under the direction and supervision of the Regional Director42NLRB,No89-472814 -2 2-vol 42-27-417 418DECISIONS OF NATIONALLABOR RELATIONS BOARDamong the Company's police and watchmen, excluding police officerswith the title of Captain, Lieutenant, Sergeant and Plant DefenseChief, of the Company's Mansfield, Ohio, Division, to determinewhether or not they had authorized the Union to represent them,forpurposes of collective baigaining.On June 22, 1942, the RegionalDirector issued and thereafter duly served upon the parties his Con-sent Payroll Check Repoit. - No objections to the conduct of the pay-roll check or to the Consent Payroll Check Report have been filed, byany of the partiesIn his Consent Payroll Check Report, the Regional Director i e-ported that 42 of the 52 persons whose names weie submitted by theCompany as appearing on the agi eed pay roll within the-agreed appro-priate unit, had authorized the Union to represent them for the pur-poses of collective bargaining with the Company with respect to wages,rates of pay, hours of work, and other conditions of employment.Upon the basis of the Stipulation, the Consent Payroll Check Re-port,,and the entire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Mansfield, Ohio,-within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2The Company's police and watchmen, excluding police 'officerswith the title of Captain, Lieutenant, Sergeant and the Plant DefenseChief, of the Mansfield, Ohio, Division, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9(b) of the National Labor Relations Act3 'United Electrical, Radio & Machine Workers of America, Local711 (C. I. O) has been designated and selected by a majority of theemployees in the above unit as their representative for the purposesof collective bargaining and is the exclusive representative of all em-ployees in said unit, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT is HEREBY CERTIFIEDthatUnited Electrical, Radio & MachineWorkers of America, Local 711 (C. I. 0) has been designated andselected by a majority of the Company's police and watchmen, exclud-ing police officers with the title of Captain, Lieutenant, Sergeant and WESTINGHOUSE ELECTRIC&MANUFACTURING COMPANY 419the Plant Defense Chief, of the Mansfield, Ohio, Division, as their rep-resentative for the purposes of collective bargaining, and that, pursu-ant to the provisions of Section 9 (a) of the Act, United Electrical,Radio& Machine Workers of America, Local 711 (C I. 0 ) is theexclusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment